Citation Nr: 1015039	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-31 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic depression, 
claimed as secondary to the service-connected right knee 
disability.

2.  Entitlement to a disability rating in excess of 20 
percent for chondromalacia patella of the right knee.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee.

4.  Entitlement to an effective date prior to November 6, 
2002, for an increased rating for chondromalacia patella of 
the right knee.

5.  Entitlement to an effective date prior to November 6, 
2002, for an increased rating for degenerative joint disease 
of the right knee.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that increased the Veteran's combined 
right knee disability rating to 30 percent effective November 
6, 2002, and reopened and denied a claim of service 
connection for chronic depression as secondary to the right 
knee disability on the merits.

The issues of entitlement to an increased rating and an 
earlier effective date for a right knee disability have each 
been separated into two separate claims of entitlement to 
increased ratings and earlier effective dates for the 
component disabilities of chondromalacia patella of the right 
knee and degenerative joint disease of the right knee.

In July 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Seattle RO.  A 
transcript of the hearing is of record.
The Board notes that additional medical evidence was recently 
received after the most recent supplemental statement of the 
case (SSOC) was issued with respect to these issues.  
However, as this medical evidence duplicates or essentially 
duplicates medical evidence that is already of record or does 
not relate to the Veteran's claims for earlier effective 
dates, the Board will proceed to adjudicate the claims with 
no prejudice to the Veteran.  The Board also notes that the 
Veteran previously submitted a waiver of initial review of 
evidence by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.

By a November 2008 determination, the Board denied the 
Veteran's claims for increased ratings for his degenerative 
joint disease of the right knee and chondromalacia patella of 
the right knee, denied the Veteran's claims for effective 
dates prior to November 6, 2002, for increased ratings for 
degenerative joint disease of the right knee and 
chondromalacia patella of the right knee, and reopened and 
denied a claim of service connection for chronic depression, 
as secondary to the right knee disability.  The Veteran 
appealed the Board's decision with respect to these issues to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2010, the Court issued an order granting 
a December 2009 joint motion to remand (JMR) the appeal of 
these issues to the Board.  The appeal was returned to the 
Board for action consistent with the JMR and Court order.

Additionally, the Board notes that the November 2008 
determination referred a claim for entitlement to TDIU to the 
RO for further development, based on the fact that an August 
2006 VA knee examination report contains an opinion 
indicating that the Veteran may be totally disabled due to 
his right knee disability and an August 2004 Social Security 
Administration (SSA) disability determination lists a primary 
diagnosis of degenerative arthritis of the right knee.  While 
the evidence of record reflects that some development has 
been conducted with respect to this claim, it does not appear 
from the evidence available at this time that a decision was 
ever rendered regarding the Veteran's claim for entitlement 
to TDIU.  In light of recent caselaw, the Board must now 
remand this issue.  Specifically, in the case of Rice v. 
Shinseki, the Court held, in substance, that every claim for 
a higher evaluation includes a claim for TDIU where the 
Veteran claims that his service-connected disabilities 
prevents him from working.  Accordingly, because the record 
has raised such claims, the Board has characterized the 
issues on appeal as including a claim for entitlement to 
TDIU.

The issues of entitlement to service connection for chronic 
depression, claimed as secondary to the service-connected 
right knee disability, entitlement to a disability rating in 
excess of 20 percent for chondromalacia patella of the right 
knee, entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It was factually ascertainable through the competent 
evidence of record that the Veteran had moderate disability 
of the right knee, including ligamentous laxity or 
instability, as of November 2, 2002.

2.  It was factually ascertainable through the competent 
evidence of record that the Veteran had moderate degenerative 
joint disease of the right knee as of November 2, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 2, 2002, 
but no earlier, for the grant of an increased rating for 
chondromalacia patella of the right knee have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an effective date of November 2, 2002, 
but no earlier, for the grant of an increased rating for 
degenerative joint disease of the right knee have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for earlier effective 
dates, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in May 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, a June 2007 letter described how 
disability ratings and effective dates were assigned.   

Furthermore, the Board notes that, for claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Additionally, once a claim for service connection 
has been substantiated, the filing of a NOD with the rating 
or the effective date of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and VA and private medical records relevant to the Veteran's 
claims for earlier effective dates are in the file.  All 
records identified by the Veteran as relating to these claims 
have been obtained, to the extent possible.  The record 
contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking entitlement to an effective date prior 
to November 6, 2002, for the increased rating that was 
assigned for his service-connected right knee disability.  He 
essentially contends that the effective date of this grant 
should be May 5, 2002, one year prior to the date he filed 
his claim on May 5, 2003, because the evidence of record 
demonstrates that he satisfied the increased rating criteria 
on this earlier date.

Where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation, the effective date of the award 'shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.'  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2009); Harper v. Brown, 10 Vet. App. 125 (1997).  If such an 
increase is not factually ascertainable within the year prior 
to the date of receipt of the claim, the effective date shall 
be the date of the receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2009).

1.  Entitlement to an effective date prior to November 6, 
2002, for an increased rating for chondromalacia patella of 
the right knee.

The disability rating for the Veteran's chondromalacia 
patella of the right knee was increased from 10 percent to 20 
percent effective November 6, 2002.  He essentially contends 
that it is factually ascertainable that his disability 
increased in severity, from slight to moderate, as of May 5, 
2002, one year prior to May 5, 2003, the date on which VA 
received the Veteran's increased rating claim.

A review of the evidence of record appears to reveal that the 
Veteran's disability rating was increased from 10 percent to 
20 percent in connection with the discovery of the torn 
meniscus in his right knee on November 6, 2002.  The Board 
will therefore further review the evidence to determine 
whether this injury, or a corresponding level of disability, 
is factually ascertainable in the year prior to receipt of 
the Veteran's claim on May 5, 2003.

The Board acknowledges that it was noted in the November 6, 
2002, medical record from Selah Family Medicine Clinic that 
the Veteran reported developing pain and swelling on November 
2, 2002, after walking around the mall for 3 hours.  The 
Veteran reported that he had been trying to elevate and ice 
his right knee over the past 2 days, but it did not seem to 
be improving.  Therefore, as this medical record reflects 
that the symptoms for which the Veteran was assigned an 
increased rating actually began on November 2, 2002, as 
opposed to November 6, 2002, the Board finds that an earlier 
effective date of November 2, 2002, is warranted for the 
assignment of a 20 percent evaluation for the Veteran's 
chondromalacia patella of the right knee.
 
With regard to assigning an effective date earlier than 
November 2, 2002, the only other potentially pertinent 
evidence of record appears in private medical records 
reflecting that the Veteran sought treatment for degenerative 
joint disease in October 2002.  These records, however, do 
not specifically reflect that the Veteran was treated for 
degenerative joint disease in the right knee.  The Board 
notes that earlier records from the same provider discuss 
treatment for degenerative joint disease in the back and 
osteoarthritis of the right wrist.

Furthermore, the Veteran's records do not reflect that he had 
a torn meniscus in October 2002, and they do not indicate a 
moderate degree of laxity or instability.  Therefore, a 20 
percent rating prior to November 2, 2002, is not warranted.

In summary, the Board concludes that the evidence supports an 
effective date of November 2, 2002, for the grant of a 20 
percent evaluation for the Veteran's chondromalacia patella 
of the right knee, but the preponderance of the evidence is 
against finding that an effective date prior to November 2, 
2002, is warranted.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim beyond November 2, 2002.
2.  Entitlement to an effective date prior to November 6, 
2002, for an increased rating for degenerative joint disease 
of the right knee.

The Board has also considered whether an earlier effective 
date should be assigned for the separate 10 percent rating 
that was assigned for degenerative joint disease of the 
Veteran's right knee.  As with the chondromalacia patella 
claim, the degenerative joint disease rating was granted 
effective November 6, 2002, and the Veteran has requested an 
effective date of May 5, 2002.

As noted above, it was noted in the November 6, 2002, medical 
record from Selah Family Medicine Clinic that the Veteran 
reported developing pain and swelling on November 2, 2002, 
after walking around the mall for 3 hours.  The Veteran 
reported that he had been trying to elevate and ice his right 
knee over the past 2 days, but it did not seem to be 
improving.  Therefore, as this medical record reflects that 
the symptoms for which the Veteran was assigned an increased 
rating actually began on November 2, 2002, as opposed to 
November 6, 2002, the Board finds that an earlier effective 
date of November 2, 2002, is warranted for the assignment of 
a 10 percent evaluation for the Veteran's degenerative joint 
disease of the right knee.
 
The only potentially relevant evidence from this period 
consists of the private medical records that are noted in the 
chondromalacia effective date discussion above.  The earlier 
of these two notes is dated October 7, 2002, and it contains 
a diagnosis of degenerative joint disease.  As noted above, 
however, these records do not specify whether the 
degenerative joint disease is in the Veteran's right knee 
rather than in his back, right wrist, or other joint.  As 
such, the Board finds that an effective date prior to 
November 2, 2002, for the 10 percent disability rating for 
degenerative joint disease of the right knee is not 
warranted.

The Board is only permitted to consider evidence from the 
year prior to the May 5, 2003, receipt of the Veteran's 
increased rating claim in reaching its determination.  
Therefore, while evidence of record may contain earlier 
evidence of degenerative changes in the Veteran's right knee, 
such evidence cannot be used to grant an effective date prior 
to the date that is factually ascertainable by the evidence 
from the relevant period itself.
In summary, the Board concludes that the evidence supports an 
effective date of November 2, 2002, for the grant of a 10 
percent evaluation for the Veteran's degenerative joint 
disease of the right knee, but the preponderance of the 
evidence is against finding that an effective date prior to 
November 2, 2002, is warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim beyond 
November 2, 2002.


ORDER

Entitlement to an effective date of November 2, 2002, but no 
earlier, for an increased rating for chondromalacia patella 
of the right knee is granted.

Entitlement to an effective date of November 2, 2002, but no 
earlier, for an increased rating for degenerative joint 
disease of the right knee is granted.


REMAND

The Veteran is seeking entitlement to an evaluation in excess 
of 20 percent for chondromalacia patella of the right knee, 
entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee, entitlement to 
service connection for chronic depression, claimed as 
secondary to the service-connected right knee disability, and 
entitlement to TDIU.  After a thorough review of the 
Veteran's claims folders, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.

As noted above, the Board issued a decision in November 2008.  
In this November 2008 decision, the RO noted that an August 
2006 VA knee examination report contained an opinion 
indicating that the Veteran may be totally disabled due to 
his right knee disability.  An August 2004 SSA disability 
determination listed a primary diagnosis of degenerative 
arthritis of the right knee.  Therefore, the issue of 
entitlement to TDIU was referred to the RO for further 
development in November 2008.  

It appears from the evidence of record that the RO began to 
undertake development regarding the issue of entitlement to 
TDIU.  Specifically, the Veteran appears to have been 
scheduled for a VA examination for his right knee 
disabilities in January 2010.  The claims files, however, 
contain no copy of a January 2010 examination report. VA has 
an obligation under the VCAA to associate all relevant 
records in VA's possession with the claims file of a Veteran.  
38 C.F.R. § 3.159 (2009).  As such, the Veteran's claims for 
increased ratings for service-connected degenerative joint 
disease of the right knee and chondromalacia patella of the 
right knee and his claim for entitlement to TDIU must be 
remanded in order to obtain a copy of any recent VA 
examination reports regarding the Veteran's right knee 
disabilities that have not yet been associated with the 
claims file.  Additionally, the Board will take this 
opportunity to obtain any other VA medical records relating 
to the Veteran's right knee disabilities or his claim for 
TDIU that have not yet been associated with the claims files. 

Furthermore, the Board notes that, when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Additionally, 38 C.F.R. § 4.45 provides 
that consideration also be given to weakened movement, excess 
fatigability and incoordination.  Assuming that the Veteran 
underwent an examination for his right knee in January 2010, 
or at any other time since the November 2008 Board 
determination was rendered, the RO should verify that this 
examination report includes findings regarding the Veteran's 
loss of range motion, particularly in consideration of 
factors such as pain, weakness, weakened movement, excess 
fatigability, and incoordination, both on single use and on 
repetitive use.  If no such information is included in this 
examination report, or if it is revealed that a recent 
examination was not conducted, the Board finds that the 
Veteran should be afforded a new VA examination to determine 
the current severity of his right knee disabilities.  
Findings regarding the Veteran's loss of range motion should 
be recorded, to include loss of range of motion due to pain, 
weakness, weakened movement, excess fatigability, and 
incoordination, both on single use and on repetitive use.

The RO should also verify that all necessary development for 
unemployability and TDIU has been conducted.  Specifically, 
the RO must ensure that the Veteran has been provided with an 
adequate VA examination to determine employability on the 
basis of his service-connected right knee disabilities.  If 
the aforementioned January 2010 VA examination does not 
address the issue of employability based on the Veteran's 
service-connected right knee disabilities, or if it is 
determined that a VA examination was not recently conducted 
with regard to the Veteran's right knee disabilities, the 
Board finds that the Veteran should be afforded a new VA 
examination to determine whether his service-connected right 
knee disabilities, or any other disabilities for which the 
Veteran is service connected, alone, render him unemployable. 

With regard to the Veteran's claim for service connection for 
chronic depression, claimed as secondary to the service-
connected right knee disability, the Board notes that the 
Veteran underwent a VA examination in November 2006.  The 
November 2006 VA examination report diagnosed the Veteran 
with major depressive episode, mild, recurrent.  The examiner 
noted that it appeared the Veteran's original knee injury 
occurred prior to service and that the condition of 
depression secondary to osteoarthritis of the right knee 
appeared to have its onset prior to the Veteran's entry into 
service.  He further noted that, with the passage of time and 
progression of his orthopaedic problems, his depression 
increased.  The examiner was unable to resolve the issue of 
how depression may have developed secondary to osteoarthritis 
of the knee without resorting to speculation.  The examiner 
noted that a July 2001 psychological assessment by Dr. R. 
described the Veteran's typical mood as 'good' and that a May 
1993 VA examination report found the Veteran to be '"free of 
psychiatric disturbance," and suggested "disability 
considerations rest primarily upon medical evaluation of 
physiological impairment and related subjective distress."'  
While the November 2006 examiner noted that there is a 
pathophysiological relationship between 'the two conditions,' 
the examiner found that 'the limited information in regard to 
the clinical criteria utilized in past examinations to arrive 
at a diagnosis of major depressive disorder' left very little 
evidence in the medical record and claims file to explain the 
relationship between the Veteran's psychiatric disability and 
his osteoarthritis of the right knee.  A November 2006 
addendum to this opinion confirmed the examiner's earlier 
conclusion that there was no documentation of the 
relationship of the degree of the Veteran's depression and 
the chronic pain.

As noted, the November 2006 examiner determined that, with 
regard to how the subsequent condition of depression 
secondary to ostearthritis of the right knee took place, he 
could not resolve this issue without resorting to mere 
speculation.  He further concluded that there was no 
documentation of the relationship of the degree of the 
Veteran's depression and the chronic pain.  However, he also 
indicated that there is a pathophysiological relationship 
between the Veteran's depression and osteoarthritis of the 
right knee, and he stated that his depression has increased 
with the passage of time and the progression of his 
orthopaedic problems.  Therefore, due to the inconclusiveness 
of the November 2006 VA opinion and the fact that the 
November 2006 VA examiner identified the Veteran's depression 
as "secondary to osteoarthritis of the right knee" in 
describing the Veteran's history and noted that there is a 
pathophysiological relationship between the Veteran's 
depression and osteoarthritis of the right knee, the Board 
finds that the Veteran should be afforded a new VA 
examination for the proper assessment of his claim.  38 
U.S.C.A. § 5103A (West 2002).  As such, this issue must be 
remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a current chronic 
depression disability that was caused or aggravated by his 
active duty or his service-connected right knee disabilities.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's VA medical 
records and examination reports that 
have not already been associated with 
the claims folders, to specifically 
include any January 2010 examination 
reports regarding the Veteran's right 
knee disabilities. 
2.	If a recent right knee examination was 
not conducted, or if it is found to be 
inadequate for any reason in 
determining the current severity of the 
Veteran's right knee disabilities and 
their effect on his employability, 
provide the Veteran with a VA 
examination in order to determine the 
current severity of his service-
connected right knee disabilities and 
whether he is precluded by reason of 
his service-connected right knee 
disabilities from obtaining and 
maintaining any form of substantial 
gainful employment consistent with his 
education and occupational experience.  
The claims folders must be made 
available to the examiner and pertinent 
documents therein should be reviewed by 
the examiner.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should specifically record 
the Veteran's loss of range motion of 
the right knee, to include loss of 
range of  motion due to factors such as 
pain, weakness, weakened movement, 
excess fatigability, and 
incoordination, both on single use and 
on repetitive use.  The complete 
rationale for any opinions expressed 
should be provided.

3.	Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  The examiner should 
elicit from the Veteran a history of 
his symptoms relating to his claimed 
chronic depression.  
After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should render 
an opinion as to whether the Veteran 
currently has chronic depression.  If so, 
opinions should be provided as to whether 
it is at least as likely as not that the 
Veteran's chronic depression was caused 
or aggravated by his active duty service 
or was caused or aggravated by his 
service-connected right knee 
disabilities.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

4.	Then, the RO/AMC should readjudicate the 
claims.  In particular, the RO should 
review all the evidence that was 
submitted since the most recent SSOC.  
In the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


